986 F.2d 1384
Jessie Leon TITTLE, as Administrator of the Estate ofStephen Warren Tittle, Plaintiff-Appellant,Rebecca Alexander, as Administratrix of the Estate of TomHarrell, Plaintiff-Intervenor-Appellant,v.JEFFERSON COUNTY COMMISSION, David Orange, John Katopodis,Reuben Davis, Jim Gunter, Chris McNair, JeffersonCounty, Giattina, Fisher & Co.,Architects, Inc., Defendants-Appellees.
No. 91-7054.
United States Court of Appeals,Eleventh Circuit.
March 16, 1993.

Clarence L. McDorman, Yearout, Myers & Traylor, P.C., Birmingham, AL, for R. Alexander.
John F. Kizer, Jr., Jeffrey W. Bennitt, Kizer & Bennitt, Birmingham, AL, for Jessie Leon Tittle.
Charles S. Wagner, Jeffrey M. Sewell, Jefferson County Attorney's Office, Birmingham, AL, for defendants-appellees.
Appeals from the United States District Court for the Northern District of Alabama, Robert B. Propst, Judge.
ON PETITION FOR REHEARING
(Opinion July 14, 1992, 11th Cir., 1992, 966 F.2d 606)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause, 966 F.2d 606, shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)